Citation Nr: 0810091	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-10 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vision loss.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1963 to June 1966.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Houston, Texas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for tinnitus 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era, and 
is presumed to have been exposed to Agent Orange.

2.  Diabetes mellitus was not manifested in service or in the 
first postservice year; there is no competent evidence that 
the veteran has a diagnosis of diabetes mellitus.

3.  It is not shown that the veteran has a hearing loss 
disability of either ear by VA standards. 

4.  Disabilities manifested by vision loss were first 
manifested many years after service, and are not shown to be 
related to the veteran's service.

5.  A June 2005 written statement signed by the veteran 
indicated that he wished to withdraw his appeal in the 
matters of entitlement to service connection for PTSD and 
hypertension; there is no question of law or fact remaining 
before the Board in these matters.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

3.  Service connection for vision loss is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).

4.  The veteran has withdrawn his Substantive Appeal in the 
matter of entitlement to service connection for PTSD.  38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204 (2007).

5.  The veteran has withdrawn his Substantive Appeal in the 
matter of entitlement to service connection for hypertension.  
38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

PTSD and Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In a written statement signed by the veteran in June 2005, he 
withdrew his appeal in the matters of service connection for 
PTSD and hypertension.  Hence, there is no allegation of 
error of fact or law for appellate consideration on those 
issues.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in those matters, and the appeal in these 
matters must be dismissed without prejudice.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via letter in September 2003, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claims.  The 
March 2005 statement of the case provided the laws and 
regulations regarding service connection.  Although complete 
VCAA notice was not provided to the veteran prior to the 
initial adjudications in these matters, he has had ample 
opportunity to supplement the record and to participate in 
the adjudicatory process following notice.  The veteran is 
not prejudiced by any notice deficiency, including in timing, 
earlier in the process.

The veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)); a March 2006 letter 
provided such notice.  Regardless, this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by any 
timing defect of this notice.  

The veteran's service medical records (SMRs) are associated 
with his claims file, as are his VA and private treatment 
records.  He was afforded VA examinations in January 2004.  
He has not identified any pertinent records that remain 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of these claims.

II.  Factual Background

The veteran's SMRs do not show any complaints or findings of 
hearing loss, vision loss, or diabetes mellitus.  In his 
report of medical history at the time of separation from 
service in June 1966, the veteran specifically denied any 
hearing loss or eye trouble.  The separation examination 
found 20/20 vision in each eye.  




Enlistment audiometry showed that puretone thresholds were 
(ASA values converted to ISO values for consistency):




HERTZ



500
1000
2000
4000
RIGHT
25
20
20
20
LEFT
25
20
20
15

The separation examination showed puretone thresholds were 
(again converted to ISO values for consistency):




HERTZ



500
1000
2000
4000
RIGHT
15
10
10
5
LEFT
15
10
10
5

A March 2001 private treatment record noted age-related 
macular degeneration of both eyes; epiretinal membrane, both 
eyes; hypertensive retinopathy, both eyes; chronic open-angle 
glaucoma, both eyes; and temporal pallor, both eyes.  

VA eyes examination in January 2004 noted optic atrophy of 
both eyes, most likely secondary to glaucoma; pseudophakia, 
both eyes; and macular epiretinal membrane, both eyes.

VA audiometry in January 2004 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
35
30
LEFT
5
20
25
35
35

Speech audiometry revealed that speech recognition was 96 
percent in the right ear and 100 percent in the left ear.  
The examiner noted mild sensorineural hearing loss at 3000 
and 4000 hertz in both ears.  
On VA examination in January 2004, the veteran reported that 
two years earlier his private physician had warned him to 
stay away from sugar and sweets because he was borderline 
diabetic.  The veteran further stated that he had not been 
prescribed any medication for diabetes, and he did not know 
whether he had diabetes mellitus or not.  Diagnostic testing 
found no evidence of diabetes at this time.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Diabetes mellitus 
and sensorineural hearing loss (as an organic disease of the 
nervous system) are chronic diseases which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Diabetes Mellitus 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases (to include 
type 2 diabetes mellitus) may be service connected on a 
presumptive basis.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

The threshold question in the matter of entitlement to 
service connection for diabetes mellitus is whether the 
veteran, in fact, has such disability.  While he is presumed 
to have been exposed to Agent Orange by virtue of his service 
in Vietnam, and type 2 diabetes mellitus is a disability for 
which service connect ion may be presumptively established 
based on such exposure, to establish service connection for 
such disability he still must show that he has a diagnosis of 
type 2 diabetes.  

The veteran's SMRs, including his service separation 
examination report, are silent for complaints, findings, or 
diagnosis of diabetes.  The VA examination in January 2004 
found no evidence of diabetes mellitus.  There is no 
competent (medical) evidence that the veteran has a diagnosis 
of diabetes mellitus; in fact, he conceded as much at the 
examination in January 2004.  Without any competent evidence 
that the veteran actually has diabetes mellitus, there is no 
valid claim of service connection for such disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the 
veteran indicated that he had been told he was a 
"borderline" diabetic, there is no authority in governing 
law for granting service connection for a pre-diabetic state.  
As the threshold requirement of a medical diagnosis of the 
disability for which service connection is sought is not met, 
the claim must be denied.  See  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  There is no need for the analysis to proceed any 
further.

Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

There is no competent (medical) evidence that the veteran has 
hearing loss by VA standards; thus, the record contains no 
evidence of current disability for VA compensation purposes.  
In the absence of proof of current disability, there is no 
valid claim of service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Given the lack of proof of current 
hearing loss, analysis of the claim need not proceed further.  
However, it is noteworthy that the veteran's SMRs are silent 
for findings of that disability, and there is no medical 
evidence of sensorineural hearing loss within the first 
postservice year.  Consequently, 38 U.S.C.A. § 1112 chronic 
disease presumptions for hearing loss (as an organic disease 
of the nervous system) do not apply.  The veteran's own 
statements to the effect that he has hearing loss that is 
related to his active service do not constitute competent 
evidence, as he is a layperson.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 45 (1992).

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against this 
claim, that doctrine does not apply.

Vision Loss

After reviewing the evidence of record, the Board finds that 
service connection for vision loss is not warranted.

As was previously noted, the veteran's SMRs are silent for 
any findings of vision loss.  His separation examination 
found 20/20 vision in each eye.  Furthermore, there is no 
postservice medical evidence of an acquired eye disability 
until 2001, more than 30 years after the veteran's discharge.  
Such a long interval between service and the initial 
postservice medical documentation of a disability is, of 
itself, a factor against a finding that such disability is 
service-connected.  See Maxson v. Gober, 230 F 3d 1330, 1333 
(Fed. Cir. 2000).  Current diagnoses of glaucoma, cataracts, 
hypertensive retinopathy, and macular degeneration have not 
been medically associated with the veteran's period of active 
service in the 1960s.

The Board has also considered the veteran's statements to the 
effect that his current vision loss is attributable to an 
inservice cause.  However, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu, supra.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hearing loss is denied.

Service connection for vision loss is denied.

The appeal in the matter of entitlement to service connection 
for PTSD is dismissed.

The appeal in the matter of entitlement to service connection 
for hypertension is dismissed.



REMAND

The veteran contends that he has tinnitus as a result of 
noise exposure in service.  On VA audiological evaluation in 
January 2004 the veteran's complaints of tinnitus three times 
per week were noted.  While the examining audiologist noted 
the veteran's normal hearing testing in service, and stated 
that his hearing loss was most likely related to his diabetes 
mellitus as opposed to noise exposure in the military, his 
opinion included the following, seemingly contradictory 
statement:  "[I]t is the opinion of this examiner that the 
veteran's current hearing loss and tinnitus are at least as 
likely as not related to his military experience."  No 
further explanation was given.  In view of the discrepancy in 
the audiologist's opinion, the report must be returned for 
clarification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims folder 
to the VA audiologist who conducted the 
January 2004 examination of the veteran 
and request a clarification of his 
statement that "the veteran's current 
hearing loss and tinnitus are at least as 
likely as not related to his military 
experience" in light of the contradictory 
statement in the same report to the effect 
that the veteran had normal hearing 
testing in service and that his hearing 
loss was most likely related to his 
diabetes mellitus as opposed to noise 
exposure in the military.  The audiologist 
must explain the rationale for all 
opinions given.  (If the January 2004 
audiologist is no longer employed by VA or 
is otherwise unavailable, then an opinion 
by another VA audiologist addressing this 
discrepancy should be obtained.)

2.  The RO should then readjudicate the 
claim of service connection for tinnitus.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


